Filed 1/7/22 P. v. Foster CA1/4
Opinion after vacating opinion filed 12/15/21
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
           Plaintiff and Respondent,
                                                               A160718
 v.
 ORLANDO FOSTER,                                               (San Mateo County
                                                               Case No. 19-NF-012133-A)
      Defendant and
 Appellant.

          Defendant argues that the trial court abused its discretion
in denying his motion to strike a prior conviction pursuant to
People v. Romero (1996) 13 Cal.4th 497 (Romero), which allows
courts to strike prior strike convictions in the interests of justice.
He also argues that the trial court erred in imposing sentence on
one misdemeanor count after not announcing a verdict on that
charge. We agree that the sentence as to the misdemeanor count
should be vacated and that the court minutes and abstract of
judgment should be corrected. We otherwise affirm.
                                        BACKGROUND
          Defendant was charged in an amended information with
felony possession of a controlled substance with a firearm, in
violation of Health and Safety Code section 11370.1, subdivision


                                                      1
(a), as well as four other firearm-related felonies and one
misdemeanor violation of Penal Code section 148.9 (providing
false information to a peace officer). The amended information
further alleged that defendant had previously been convicted of
manslaughter, which constituted a prior strike conviction.
      Defendant waived his right to a jury trial. During his
bench trial, the prosecution presented evidence that defendant
had been stopped by a Brisbane police sergeant who noticed
defendant driving a car with a suspended registration. The
sergeant testified that, when asked for identification, defendant
provided a torn temporary driver’s license showing the name
“Evans” and a July 13, 1980 date of birth. In response to
questioning, defendant orally stated his name was “Randall” and
gave two different September dates as his date of birth. When
asked whether he was “on paper,” defendant provided his true
name and date of birth and admitted that he was on probation
with a search condition for a vandalism conviction from San
Francisco. The sergeant testified that he believed defendant was
under the influence of methamphetamine, based on defendant’s
severe eyelid tremors.
      After defendant got out of the car, the sergeant conducted a
search of “high-risk areas” for weapons, namely defendant’s
waistband and pockets. The sergeant immediately felt an object
under defendant’s clothing near his lower sternum. When asked
what it was, defendant said he didn’t know. When asked
whether “it” was loaded, defendant again claimed he didn’t know.
The sergeant ultimately discovered an unregistered firearm in a



                                 2
Condor tactical pouch near defendant’s sternum, loaded with six
live rounds. The sergeant also located a usable quantity of
methamphetamine and two used pipes in defendant’s pockets,
notwithstanding defendant’s earlier denial that he did not have
any “dope” on his person or in his car. After being read his
warnings under Miranda v. Arizona (1966) 384 U.S. 436,
defendant admitted the firearm, methamphetamine, and pipes
were his. He stated he had the firearm for his personal
protection.
      After the sergeant’s testimony, the trial court admitted
certified documents showing defendant’s 2018 felony vandalism
conviction (for which defendant was on probation at the time of
the current offenses) as well as his 2009 conviction for
manslaughter. Based on the testimony and exhibits, the court
found defendant guilty of all felony charges and found true the
strike prior. The court did not announce a verdict on the
misdemeanor charge of providing false information to a peace
officer, and neither counsel brought this omission to the court’s
attention.
      Prior to sentencing, defendant filed a Romero motion
asking the court to strike his prior manslaughter conviction.
Defendant, who was 31 at the time of the sentencing, contended
that the strike should be stricken because it had occurred when
he was only 19, and because defendant’s older, more “criminally
sophisticated” co-defendant was the more culpable party in the
homicide. Defendant admitted he had previously been the
subject of a sustained juvenile petition for attempted robbery,



                                 3
and that he was on probation for a domestic violence-related
felony vandalism conviction. He argued, however, that the
current offenses were non-serious, non-violent convictions
resulting from his methamphetamine abuse and attendant
paranoia. Defendant further asserted that he had shown
remorse and dedication to programming while in custody, and
that he had successfully completed parole after his manslaughter
conviction.
      The court denied the Romero motion, commenting that
although it was impressed with defendant’s efforts while in
custody, it was troubled by defendant’s use of methamphetamine
coupled with his possession of a loaded firearm—circumstances
the court believed “indicate . . . a greater danger to society.” The
court also found concerning defendant’s attempt to use a false
name and failure to notify the police that he had a loaded weapon
on his person. Taking into account the circumstances of the
current offenses, the fact that defendant was on felony probation
at the time of his arrest, the seriousness of defendant’s prior
offenses (including the manslaughter conviction that involved a
firearm), and the factors under California Rules of Court, rule
4.410, the court declined to strike the prior strike.
      The court sentenced defendant to the low term of two years
on the Health and Safety Code section 11370.1, subdivision (a)
offense, doubled to four years due to the prior strike. The court
imposed and stayed the sentence on defendant’s remaining felony
offenses pursuant to Penal Code section 654, and it imposed a




                                  4
concurrent sentence of 180 days on the Penal Code section 148.9
misdemeanor.
                           DISCUSSION

  I.   Romero Motion
       We review for abuse of discretion a trial court’s refusal to
strike a prior strike, reversing only if the ruling “ ‘falls outside
the bounds of reason’ ” under the applicable law and relevant
facts. (People v. Carmony (2004) 33 Cal.4th 367, 374; People v.
Williams (1998) 17 Cal.4th 148, 162 (Williams)), citing People v.
DeSantis (1992) 2 Cal.4th 1198, 1226.)
       Defendant fails to demonstrate an abuse of discretion. In
denying the motion, the court articulated multiple appropriate
reasons for its decision: the danger posed by defendant’s
possession of a concealed, loaded firearm while using
methamphetamine; defendant’s attempt to use a false name and
failure to disclose his concealed firearm when contacted by police;
the serious, gun-involved nature of defendant’s prior strike; and
the fact that defendant was on felony probation at the time of the
instant offenses. These considerations are relevant factors for a
court analyzing a Romero motion (Williams, supra, 17 Cal.4th at
p. 161), and the court’s decision was well within the bounds of
reason.

 II.   Count Six
       Defendant correctly points out that the trial court failed to
announce a verdict on count six, the misdemeanor charge of
providing false information to a peace officer. At the sentencing
hearing, the court nonetheless imposed a concurrent sentence of



                                   5
180 days and ordered defendant to pay a court operations
assessment of $40 and a criminal conviction assessment of $30 in
connection with that count. The trial and sentencing minutes
reflect a conviction and the associated assessments as to count
six, and the abstract of judgment reflects the assessments.
      The Attorney General concedes that this was error. We
accept the concession, as a conviction after a bench trial requires
the court to pronounce a verdict in open court in the presence of
the defendant. (Pen. Code, §§ 977, subd. (b) [in all cases in which
a felony is charged, defendant must be present at time of
sentencing], 689 [where a jury has been waived, no person may
be convicted “unless . . . by a finding of the court”].)
      In contrast to defendant’s position that the sentence on
count six must be vacated and the fees in connection that count
must be stricken, however, the Attorney General speculates that
the trial court “presumably informed the clerk that it convicted
[defendant] of all counts after the bench trial,” and argues that
remand is appropriate to allow the court to correct its error. In
support of its request for remand, the Attorney General cites
United States v. Canady (2d Cir. 1997) 126 F.3d 352, but that
case is inapposite. There, after a bench trial, the court mailed a
written verdict convicting defendant of all charges rather than
pronouncing its verdict in the defendant’s presence. (Id. at
p. 355.) In those circumstances, while recognizing that a remand
could be considered an “unnecessary formality,” the Second
Circuit “sen[t] th[e] case back for a public pronouncement of the
court’s decision.” (Id. at p. 364.) Unlike the complete written



                                   6
verdict in Canady, the trial court here never mentioned count six
when it announced its verdict on the other charges. Although he
concedes that jeopardy attached in this case, the Attorney
General offers no authority that would permit the court to reopen
the trial proceedings to pronounce what would effectively be a
new verdict on count six.
                             DISPOSITION
       The court is ordered to prepare corrected trial minutes
reflecting that the court made no finding as to count six and
corrected sentencing minutes striking the sentence and
assessments imposed as to count six. The court is ordered to
prepare an amended abstract of judgment to reflect no sentence
as to count six and that the court operations and criminal
conviction assessments are imposed as to counts one through five
only. The court is further ordered to send a certified copy of the
amended abstract of judgment to the Department of Corrections.
The judgment is otherwise affirmed.


                                                 BROWN, J.


WE CONCUR:

POLLAK, P. J.
ROSS, J.


People v. Foster (A160718)


       
        Judge of the Superior Court of California, City and County of San
Francisco, assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.

                                      7